  Case 2:19-cv-02128-PKH Document 1    Filed 10/07/19 Page 1 of 4 PageID #: 1
                                                                         FILED
                                                                   US DISTRICT COURT
                                                                   WESTERN DISTRICT
                    IN THE UNITED STATES DISTRICT COURT              OF ARKANSAS
                   FOR THE WESTERN DISTRICT OF ARKANSAS               Oct 7, 2019
(1) CRAWFORD-SEBASTIAN                       )                                  OFFICE OF THE CLERK
    COMMUNITY DEVELOPMENT                    )
    COUNCIL, INC.                            )
                                             )
                       Plaintiff,            )
                                             )
 v.                                          ) Case No.   19-2128
                                             )
                                             ) JURY TRIAL DEMANDED
 (1) NEW HAMPSHIRE INSURANCE                 )
     COMPANY                                 )
                                             )
                       Defendants.           )
                                             )

                                    NOTICE OF REMOVAL

       COMES NOW Defendant New Hampshire Insurance Company, by and through its

counsel of record, Steve E. Holden, and hereby files this Notice of Removal pursuant to 28

U.S.C. § 1441(b) and 1446. In support, the Defendant submits that this Court has subject matter

jurisdiction over the claims raised in Plaintiff’s Complaint [Exhibit 1] pursuant to 28 U.S.C. §

1332. In further support, the Defendant would state as follows:

       1.     On August 30, 2019, Plaintiff commenced an action in the Circuit Court of

Sebastian County, State of Arkansas, by filing a Complaint [Exhibit 1] in Case No. CV-2019-

758, styled Crawford-Sebastian Community Development Council, Inc. v. New Hampshire

Insurance Company (A Capital Stock Company).

       2.     This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

§ 1332.
  Case 2:19-cv-02128-PKH Document 1                   Filed 10/07/19 Page 2 of 4 PageID #: 2




       3.      As per 28 U.S.C. § 1446(a), a clearly legible copy of Plaintiff’s Complaint

[Exhibit 1] and Summons and Proof of Service [Exhibit 2] have been attached hereto.

       4.      Defendant files this Notice of Removal within thirty (30) days after the receipt

by the Defendant of papers from which it was first ascertainable that the case is one which is

removable.

       5.      Contemporaneous with the filing of this Notice of Removal, Defendant is

providing written notice of filing to Plaintiff and will file a copy of this Notice of Removal

with the Circuit Court of Sebastian County, State of Arkansas.

                               AMOUNT IN CONTROVERSY

       6.      In its Complaint [Exhibit 1], Plaintiff asserts claims for Breach of Contract and

Insurance Bad Faith against Defendant arising from an insurance claim made by Plaintiff

relating to alleged damage to property owned by Plaintiff in Sebastian County, State of

Arkansas.

       7.      Plaintiff seeks actual damages in an amount in excess of $75,000.00. Id. at ¶ 25.

Therefore, the amount in controversy is in excess of the perquisite jurisdiction amount pursuant

to 28 U.S.C. § 1332.

                               DIVERSITY OF CITIZENSHIP

       8.      Plaintiff is a citizen of the State of Arkansas. Id. at ¶ 1.

       9.      Defendant is a citizen of the State of Illinois with its principal place of business

in New York.

       10.     In light of the above, this Court has original jurisdiction over this civil action

pursuant to 28 U.S.C. § 1332, because: (1) the citizenship of Defendant is wholly diverse from




                                                -2-
  Case 2:19-cv-02128-PKH Document 1                  Filed 10/07/19 Page 3 of 4 PageID #: 3




the citizenship of Plaintiff; and (2) the amount in controversy, exclusive of interest and costs,

exceed Seventy-Five Thousand Dollars ($75,000.00).

       WHEREFORE, Defendant New Hampshire Insurance Company hereby gives Notice

of Removal of this case to the United States District Court for the Western District of Arkansas.

Pursuant to Federal Rule of Civil Procedure 81(c)(2), Defendant will file an answer or

otherwise respond seven (7) days from the date of this Notice of Removal.




                                            Respectfully submitted,

                                            HOLDEN LITIGATION, Holden PC



                                            _________________________________
                                            Steven E. Holden, OBA #4289
                                            15 East 5th Street, Suite 3900
                                            Tulsa, OK 74103
                                            (918) 295-8888; (918) 295-8889 fax
                                            SteveHolden@HoldenLitigation.com
                                            Attorney for Defendant New Hampshire
                                            Insurance Company




                                               -3-
  Case 2:19-cv-02128-PKH Document 1                 Filed 10/07/19 Page 4 of 4 PageID #: 4




                              CERTIFICATE OF SERVICE

       I certify that on the 7th day of October, 2019, a true and correct copy of the above and
foregoing instrument was mailed, with proper postage fully prepaid thereon, to:

  J. Ryan Fowler
  MERLIN LAW GROUP
  515 Post Oak Blvd., Suite 510
  Houston, TX 77027
  T: (713) 626-8880 F: (713) 626-8881
  jrflwler@merlinlawgroup.com
  Attorneys for Plaintiff, Crawford-
  Sebastian Community Development
  Council, Inc.




                                           _________________________________
                                           Steve E. Holden

2.276




                                              -4-
